Citation Nr: 1738171	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  09-20 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating for service-connected cirrhosis with ascites and primary sclerosing cholangitis with hepatitis B (liver disability), in excess of 20 percent from November 5, 2002 to August 14, 2007, and in excess of 70 percent thereafter, for accrued benefits purposes.

2.  Entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU), for accrued benefits purposes.

4.  Entitlement to an effective date earlier than July 30, 2008 for the grant of special monthly compensation (SMC) based on the need for regular aid and attendance, for accrued benefits purposes.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, had active service from April 1968 to March 1970.  He died in March 2010.  The appellant was the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2005 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2017, the Board denied an initial disability rating in excess of 10 percent for the left knee disability prior to July 9, 2003, granted a 100 percent rating for the left knee disability from July 9, 2003 to August 1, 2004, and granted a 30 percent rating for the left knee disability from August 1, 2004, forward, for accrued benefits purposes.  The Board also granted a separate 10 percent rating for a residual left knee scar effective from May 2, 2006.  The Board further remanded the following issues for further evidentiary development: an initial disability rating in excess of 20 percent for the liver disability from November 5, 2002 to August 14, 2007, and in excess of 70 percent thereafter; an effective date earlier than August 14, 2007 for the grant of a 70 percent rating for the liver disability; a TDIU; and an effective date earlier than July 30, 2008 for the grant of SMC based on the need for regular aid and attendance, for accrued benefits purposes. 

In the interest of clarity, the Board has omitted the previously remanded issue of entitlement to an effective date earlier than August 14, 2007 for the grant of a 70 percent rating for the service-connected liver disability for accrued benefits purposes from the list of appealed issues on the first page of this decision because that issue is part of and encompassed by the issue involving a higher initial disability rating for the service-connected liver disability.


FINDING OF FACT

On September 6, 2017, the Board received notice that the appellant died in August 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 


ORDER

The appeal is dismissed.




		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


